Case:19-01282-MER Doc#:64 Filed:03/10/20          Entered:03/10/20 16:01:24 Page1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO
                           The Honorable Michael E. Romero


    In re:
                                              Case No. 19-18459 MER
    FRICTIONLESS WORLD, LLC,
                                              Chapter 11
                 Debtor.


    FRICTIONLESS WORLD, LLC,                  Adversary No. 19-01282 MER

         Plaintiff.

    v.

    FRICTIONLESS, LLC, CHANGZHOU
    INTER UNIVERSAL MACHINE &
    EQUIPMENT CO., LTD., LI ZHIXIANG,
    CHANGZHOU ZHONG LIAN
    INVESTMENT CO. LTD., SERENA LI,
    AND FRANK LI,

         Defendants.

                                          ORDER

      THIS MATTER comes before the Court on the Motion for
Reconsideration and/or Amendment of Order Granting and Response to
Arbitration Creditors’ Motion to Hold in Abeyance the Official Committee of
Unsecured Creditors’ Objection to Proofs of Claim1 filed by the Official
Committee of Unsecured Creditors (“Committee”), the Motion to Intervene
as Plaintiff filed by the Committee,2 the Response filed by Changzhou Zhong
Lian Investment Co., Ltd., Changzhou Inter Universal Machine & Equipment
Co., Ltd., and Frictionless, LLC (collectively, the “Arbitration Creditors”),3


1
 ECF No. 217 (“Motion to Reconsider”) in Case No. 19-18459 MER (“Administrative
Case”).

2
  ECF No. 48 (“Motion to Intervene”) in Adversary Proceeding No. 19-01282 MER
(“Adversary Proceeding”).

3
    ECF No. 53 in the Adversary Proceeding.
Case:19-01282-MER Doc#:64 Filed:03/10/20             Entered:03/10/20 16:01:24 Page2 of 2


and the Committee’s Reply thereto.4 In light of the Court’s March 6, 2020
Order5 referring the Debtor’s claims asserted in the Adversary Proceeding to
the Tribunal for a determination of the arbitrability of such claims, and upon
consideration of the Motion to Reconsider and Motion to Intervene, the Court
Orders as follows:

      The Motion to Reconsider is GRANTED IN PART. The Court’s Order
Granting Arbitration Creditors’ Motion to Hold in Abeyance the Official
Committee of Unsecured Creditors’ Objection to Proofs of Claim6 is amended
to state “all proceedings regarding the Committee’s Objection are hereby
held in abeyance, pending the Tribunal’s resolution of the question of
arbitrability of the Debtor’s claims.”

     The Motion to Intervene is DENIED WITHOUT PREJUDICE. To the
extent the Tribunal determines the Debtor’s claims asserted in the Adversary
Proceeding may be heard by this Court, the Committee may re-urge its
Motion to Intervene.

      The hearing presently scheduled for March 13, 2020 is hereby
VACATED. The Unsecured Creditors Committee’s request to reschedule the
hearing is DENIED as moot.

    Dated March 10, 2020                          BY THE COURT:


                                                  _________________________
                                                  Michael E. Romero, Chief Judge
                                                  United States Bankruptcy Court




4
    ECF No. 54 in the Adversary Proceeding.

5
    ECF No. 239 in the Administrative Case; ECF No. 61 in the Adversary Proceeding.

6
    ECF No. 216 in the Administrative Case.

                                              2
